Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s election of claims 1-6 and 10 which applicant believes to read on this election in the reply filed on 1/24/022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is still NOT clear on the record which claims have been elected but since applicant positively stated that claims 1-6 and 10 read on the elected species (and in the interest of moving this case forward) then claims 8, 9, 11-17, 19, 20, 24, 25 are withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the election of species is hereby made FINAL.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract of  a subject in need thereof via administering a boysenberry and apple concentrate or a boysenberry, apple, and blackcurrant concentrate to a subject, does not reasonably provide enablement for preventing inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract of the subject.  The specification does not enable any make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the claimed composition is useful as a therapeutic agent for inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract in a subject.  However, the claims also encompass using the claimed composition to prevent such inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract in a subject from occurring which encompasses preventing all conceivable types of inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract of a subject,  to name a few – all of which are well-recognized in the art as being difficult to treat, much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" encompasses absolutely preventing which reads upon completely stopping such inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract in a subject from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - including preventing inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract in a subject (which clearly are not recognized in the medical art as being totally preventable).
            Accordingly, it would take undue experimentation without a reasonable expectation for one of ordinary skill the art to prevent inflammation, asthma, chronic obstructive pulmonary disease, aberrant collagen deposition in the respiratory tract, fibrosis, airway remodelling in the respiratory tract in a subject via administering the recited composition thereto – as instantly claimed.    



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2010/003787 (of record).


WO teaches that apple juice concentrate and boysenberry puree (concentrate) are used in the same composition (beverage), see pages 3, 4, 6, 8, 10, 11, 16 (concentrates), 17, 18, the examples, see the claimed amounts of anthocyanins at page 4, number 7. At least 200 mg/L reads right on claims 3 and 6. Since anyone is in need of having any one of the claimed disorders prevented then the claims read on administering the beverage of WO to anyone. Clearly a bverage is oral administration and clearly s syrup or drop can be part of the beverage or concentrate in WO.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/003787 (of record) in view of WO 01/15553 (herein enclosed) and CN 105901686 (herein enclosed).

WO ‘787 teaches that apple juice concentrate and boysenberry puree (concentrate) are used in the same composition (beverage), see pages 3, 4, 6, 8, 10, 11, 16 (concentrates), 17, 18, the examples, see the claimed amounts of anthocyanins at page 4, number 7. At least 200 mg/L reads right on claims 3 and 6. Since anyone is in need of having any one of the claimed disorders prevented then the claims read on administering the beverage of WO to anyone. Clearly a beverage is oral administration and clearly a syrup or drop can be part of the beverage or concentrate in WO. 

WO ‘787 does not teach that the subject drinking the beverage has a chronic respiratory disorder (claim 10).

WO ‘553 teaches that boysenberry is known to be used to treat asthma (chronic respiratory disorder), see abstract, page 3, 4. CN teaches that apple juice is known to be used to treat asthma (a chronic respiratory disorder). 



In the event it is seen that the amounts of anthocyanins in WO ‘787 do not read on the claimed amounts (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts of anthocyanins since clearly at least 200 mg/L (on page 4 of WO ‘787) of anthocyanins would make it obvious to use the claimed amount of anthocyanins since 200 mg/L is clearly within the claimed amounts of anthocyanins.
In the event it is seen that the forms in claim 5 are not taught in WO ‘787 (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use one of the forms of claim 5 since clearly a beverage can be a drop as in a concentrate and then diluted into a beverage.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655